DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 5, 6, 7, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballard (US 5,295,269) in view of Hilton (US 2,556,759).
Regarding Claim 6, Ballard discloses a fighting glove (Abstract regarding hand protection glove), the glove comprising: a finger section (Fig. 1 regarding fingers 1) having four finger tubes terminating at a midpoint of the fighter's fingers (Fig. 3 regarding four finger loops 6, shown at half finger length). the finger section defining an exterior area (Fig. 1 regarding top of fingers 1) and an interior area (Fig. 3 regarding shown interior area, including loops 6), the exterior area having a padding to soften a punch to an opponent or training partner (Col. 3, Lns. 1-2 regarding For FIGS. 1 and 2, protective padding for each finger 1; wherein finger padding softens punches), the interior area being thin so that the fighter can grab an appendage of the opponent training partner when desired (Fig. 3 regarding thin loops 6 with gap below); a padded body integral with the finger section (Fig. 1 regarding portion 3; Col. 3, Ln. 6 regarding pad on the back of the hand 3), the body defining lateral (Fig. 1 regarding right side of portion 3), top (Fig. 1 regarding top side of portion 3), medial (Fig. 1 regarding left side of portion 3) and bottom areas (Fig. 1 regarding bottom of portion 3), the top and lateral areas defining exterior surfaces which are blended to each other to form a generally continuous front profile when the fighter's 
Ballard does not explicitly disclose the top and lateral areas having separate pads. 
Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a top (Fig. 1 regarding pad, band 9) and lateral areas having separate pads (Fig. 2 regarding lateral pad, side pad 18 separate from pad 9). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to specify the top and lateral pads of Hilton on the glove of Ballard for the purpose of providing individual components that are easily replaceable.
The modified Ballard discloses the glove of Claim 1 but does not explicitly disclose wherein a top layer and a lateral layer compresses the top and lateral pads so that the top and lateral pads are generally smooth whether the fighter's fist is clenched or relaxed. Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a top layer and a lateral layer compresses the top and lateral pads (Col. 2, Lns. 46-51 regarding formation of a fist within the glove and about the grip member, serves to curl the forward end 21, or corbett, of the back to-ward and substantially against the forward end 22 of the main thumb pad 16; wherein the entire glove is therefore compressed since it is connected) so that the top and lateral pads are generally smooth whether the fighter's fist is clenched or relaxed (Fig. 2 regarding smooth surface of pad 9 and pad18 in relaxed state; Col. 2, Lns. 46-51 regarding formation of a fist within the glove and about the grip member, serves to curl the forward end 21, or corbett, of the back to-ward and substantially against the forward end 22 of the main thumb pad 16; wherein the entire glove is therefore compressed since it is connected). 

As to claim 3, the modified Ballard discloses the glove of Claim 1 and further discloses wherein a single stitch runs along a length of the glove between the top and lateral areas (Col. 2, Lns.  0-61 regarding a top portion and a bottom portion stitched together along the side; Fig. 1 regarding stitch runs along top and right areas of portion 3).
As to claim 5, the modified Ballard discloses the glove of Claim 1 and further discloses wherein the top and medial areas define exterior surfaces (Fig. 1 regarding top and left areas of portion 3) which are blended to each other to form a generally continuous front profile when the fighter's fist is clenched to mitigate cutting of the opponent during the fight or training session (Fig. 1 regarding top and left areas are continuous and therefore blended; Col. 1, Ln. 61 regarding the user can easily make a tight fist; Col. 1, Ln. 50 regarding punch with the back-of-the-hand, as in martial arts; wherein continuous profile provides smooth surfac3e).
	As to claim 7, Ballard discloses a fighting glove (Abstract regarding hand protection glove), the glove comprising: a finger section (Fig. 1 regarding fingers 1) having four finger tubes terminating at a midpoint of the fighter's fingers (Fig. 3 regarding four finger loops 6, shown at half finger length). the finger section defining an exterior area (Fig. 1 regarding top of fingers 1) and an interior area (Fig. 3 regarding shown interior area, including loops 6), the exterior area having a padding to soften a punch to an opponent or training partner (Col. 3, Lns. 1-2 regarding For FIGS. 1 and 2, protective padding for each finger 1; wherein finger padding softens punches), the interior area being thin so that the fighter can grab an appendage of the opponent training partner when desired (Fig. 3 regarding thin loops 6 with gap below); a padded body integral with the finger section (Fig. 1 regarding portion 3; Col. 3, Ln. 6 regarding pad on the back of the hand 3), the body defining lateral (Fig. 1 regarding right side of portion 3), top (Fig. 1 regarding top side of portion 3), medial (Fig. 1 regarding left side of portion 3) and bottom 
Ballard does not explicitly disclose the top and lateral areas having separate pads. 
Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a top (Fig. 1 regarding pad, band 9) and lateral areas having separate pads (Fig. 2 regarding lateral pad, side pad 18 separate from pad 9). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to specify the top and lateral pads of Hilton on the glove of Ballard for the purpose of providing individual components that are easily replaceable.
Ballard does not explicitly disclose wherein the lateral pad extends parallel to a lateral side of the fighter's hand. 
Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a lateral pad extends parallel to a lateral side of the fighter's hand (Fig. 2 regarding pad 18 extends parallel to lateral side of right hand glove shown). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the lateral pad of Hilton on the glove of Ballard for the purpose of protecting the side of a striking hand.

As to claim 8, Ballard discloses a fighting glove (Abstract regarding hand protection glove), the glove comprising: a finger section (Fig. 1 regarding fingers 1) having four finger 
Ballard does not explicitly disclose the top and lateral areas having separate pads. 
Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a top (Fig. 1 regarding pad, band 9) and lateral areas having separate pads (Fig. 2 regarding lateral pad, side pad 18 separate from pad 9). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to specify the top and lateral pads of Hilton on the glove of Ballard for the purpose of providing individual components that are easily replaceable.

As to claim 9, Regarding Claim 1, Ballard discloses a fighting glove (Abstract regarding hand protection glove), the glove comprising: a finger section (Fig. 1 regarding fingers 1) having four finger tubes terminating at a midpoint of the fighter's fingers (Fig. 3 regarding four finger loops 6, shown at half finger length). the finger section defining an exterior area (Fig. 1 regarding top of fingers 1) and an interior area (Fig. 3 regarding shown interior area, including loops 6), the exterior area having a padding to soften a punch to an opponent or training partner (Col. 3, Lns. 1-2 regarding For FIGS. 1 and 2, protective padding for each finger 1; wherein finger padding softens punches), the interior area being thin so that the fighter can grab an appendage of the opponent training partner when desired (Fig. 3 regarding thin loops 6 with gap below); a padded body integral with the finger section (Fig. 1 regarding portion 3; Col. 3, Ln. 6 regarding pad on the back of the hand 3), the body defining lateral (Fig. 1 regarding right side of 
Ballard does not explicitly disclose the top and lateral areas having separate pads. 
Hilton, however, teaches a fighting glove (Col. 1, Lns. 1-5 regarding boxing glove) comprising a top (Fig. 1 regarding pad, band 9) and lateral areas having separate pads (Fig. 2 regarding lateral pad, side pad 18 separate from pad 9). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to specify the top and lateral pads of Hilton on the glove of Ballard for the purpose of providing individual components that are easily replaceable.
As to claim 9, the modified Ballard the securing system has a strap for securing the glove to the fighter's hand (Fig. 1 regarding hand wrap 5 and strip 7; Col. 2, Lns. 64-65 regarding hand wrap 5 is provided and may be attached to the glove at the hook and loop fastener strip), and the securing system further comprises a writable surface for writing indicia to identify the owner of the glove, the writable surface being covered by the strap when engaged (Fig. 1 regarding top of wrist 9 has surface for writing and is covered by handwrap 5 when wrapped around to engage hook and loop pad on top of wrist 9).

Claims 10-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerogick (US 6202213) in view of Ballard.

Ballard, however, teaches a fighting glove (Abstract regarding hand protection glove) comprising a finger section having four finger tubes (Fig. 3 regarding four finger loops 6, shown at half finger length). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the tubes of Ballard on the glove of Georgick for the purpose of providing a more secure fit on a user's hand and more dexterity in various fighting styles.
As to Claim 11, the modified Georgick discloses the elastic sleeve is attached to a lower periphery of the securing system (Fig. 12 regarding cuff 12 movement indicated by arrows over any portion of laces 24 including lower periphery) and is pulled down to uncover the securing system when putting on or taking off the glove from the fighter (Col. 2, Lns. 34-36 regarding the pneumatic wrap has a tubular form with an inside diameter configured to receive the wrist 
As to Claim 12, the modified Georgick discloses friction material disposed on an inner surface of the free distal peripheral portion of the sleeve (Col. 2, Lns. 37-38 r"egarding the pneumatic wrap urges the opposed sides together when it is inflated; wherein urging causes friction on entire inner surface of wrap).
As to Claim 13, the modified Georgick discloses the elastic sleeve is attached adjacent to an upper area of the securing system (Fig. 12 regarding cuff 12 movement indicated by arrows over any portion of laces 24 including upper area) and is pulled up to uncover the securing system when putting on or taking off the glove from the fighter (Col. 2, Lns. 34-36 regarding the pneumatic wrap has a tubular form with an inside diameter configured to receive the wrist receiving part therein; wherein the cuff 62 can therefore be moved up or down to expose parts of lace 24 ), and pulled down over the securing system after putting the glove on the fighter (Col. 2, Lns. 34-36 regarding the pneumatic wrap has a tubular form with an inside diameter configured to receive the wrist receiving part therein; wherein wrap can be on glove, glove laced, then wrap pulled down over), the free distal peripheral portion of the sleeve having an elastic band to hold the sleeve in place during the fight or training session (Fig. 12 regarding lower portion of inflatable bladder 64; Col. 2, Lns. 37-38 regarding the pneumatic wrap urges the opposed sides together when it is inflated). 

As to Claim 15, the modified Georgick discloses the sleeve is fabricated from spandex or neoprene. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the sleeve is fabricated from spandex or neoprene, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use and because Georgick discloses a pneumatic wrap with a bladder and exterior component (Fig. 12 regarding wrap 62 having outside cover 66' and bladder 64) a well known stretchable material such as spandex may be used to accommodate the differing shape and size of a user's wrist and the glove in combination. 
As to Claim 16, the modified Georgick discloses the sleeve is tapered. It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify wherein the sleeve is tapered, since a change in shape of an element involves only routine skill in the art and narrowing the shape in a taper may be used to accommodate the differing shape and size of a user's wrist and the glove in combination.
Claim 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabry (5,517,694) in view of Shepard (US 2008/0104737).
As to claim 18, Fabry discloses a mixed martial art hand protection system having a wrist securement device (Abstract regarding glove ... strap), the system comprising: a glove having a wrist portion (Fig. 1 regarding bottom portion of glove 10); a strap having a non-elastic portion secured to the wrist portion (Fig. 1 regarding tab 38) and an elastic portion (Fig. 1 regarding elastic portion 52 and loop element portion 46); wherein the non-elastic portion is removably securable to the wrist portion with a hooks and loops system (Fig. 1 regarding loop elements 40 of tab 38 to attach to hook element 44 at bottom of glove body 12; Fig. 5 regarding 
Fabry does not explicitly disclose an elastic portion secured to the non-elastic portion. 
Shepherd, however, teaches a glove (Abstract regarding protective article) comprising an elastic portion secured to the non-elastic portion (Fig. 1 regarding elastic wrist wrap 24 secured to non elastic portion, attachment point 26). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the securement of Shepherd on the elastic portion of Fabry for the purpose of allowing a closure system that has a first non-elastic closure and a second elastic closure for adjusting tightness in one single element for user ease. the modified Fabry discloses the system of Claim 17 and further discloses wherein the non-elastic portion is secured to a bottom flap of the wrist portion (Fig. 1 regarding loop elements 40 of tab 38 to attach to hook element 44 at bottom of glove body 12; Fig. 5 regarding loop elements 40 removably secured to hooks 44) and the elastic portion is secured to a top flap of the wrist portion (Fig. 4 regarding elastic portion 52 secured to other, top, side of bottom of glove 10). 
Fabry does not explicitly disclose the elastic portion secured to a different portion of the elastic portion. 
Shepherd, however, teaches a glove (Abstract regarding protective article) comprising an elastic portion secured to a different portion of the elastic portion (Fig. 1 regarding elastic wrist wrap 24 including fastener strip 29, fastener strip 28; Para. [0055] regarding first fastener portion 28 attached to the free end of the wrist wrap 24 and on a second fastener portion 29). 

As to claim 19, Fabry discloses a mixed martial art hand protection system having a wrist securement device (Abstract regarding glove ... strap), the system comprising: a glove having a wrist portion (Fig. 1 regarding bottom portion of glove 10); a strap having a non-elastic portion secured to the wrist portion (Fig. 1 regarding tab 38) and an elastic portion (Fig. 1 regarding elastic portion 52 and loop element portion 46); wherein the non-elastic portion is removably securable to the wrist portion with a hooks and loops system (Fig. 1 regarding loop elements 40 of tab 38 to attach to hook element 44 at bottom of glove body 12; Fig. 5 regarding loop elements 40 removably secured to hooks 44; Fig. 2 regarding tab 38 additionally having hooks 42) and the elastic portion is removably securable to the non-elastic portion (Fig. 5 regarding loop element portion 46 removably secured to hooks 42, which is part of tab 38 as seen in Fig. 2) and the wrist portion with the hooks and loops system (Fig. 5 regarding element 46 thereby removably secured to element 44 in sandwich configuration). 
Fabry does not explicitly disclose an elastic portion secured to the non-elastic portion. 
Shepherd, however, teaches a glove (Abstract regarding protective article) comprising an elastic portion secured to the non-elastic portion (Fig. 1 regarding elastic wrist wrap 24 secured to non-elastic portion, attachment point 26). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the securement of Shepherd on the elastic portion of Fabry for the purpose of allowing a closure system that has a first non-elastic closure and a second elastic closure for adjusting tightness in one single element for user ease. the modified Fabry discloses the system of Claim 17 and further discloses wherein the non-elastic portion is secured to a bottom flap of the wrist portion (Fig. 1 regarding loop elements 40 of tab 38 to attach to hook element 44 at bottom of glove body 12; Fig. 5 regarding loop elements 40 removably secured to hooks 44) and the elastic portion is 
Fabry does not explicitly disclose wherein a top flap has a compressible support member for reinforcing a top portion of the fighter's hand as the strap is wrapped around the wrist portion of the glove. 
Shepherd, however, teaches a glove (Abstract regarding protective article) comprising a top flap has a compressible support member for reinforcing a top portion of the fighter's hand (Fig. 3b regarding pad 19) as the strap is wrapped around the wrist portion of the glove (Para. [0056] regarding the wearer can then wrap the wrist wrap 24 tightly around the wearers hand, wrist, and the forearm guard 23; Fig. 3b regarding guard 23 adhered to pad 19). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the compressible support of Shepherd on the flap of Fabry for the purpose of giving cushioning to a selected portion of the user's wrist when the wrap is engaged. 
Regarding Claim 20, the modified Fabry discloses the system of Claim 19 but does not explicitly disclose wherein the compressible support member has a rectangular cross sectional configuration or a rearward facing wedge shaped cross section. 
Shepherd, however, teaches a glove (Abstract regarding protective article) comprising a compressible support member has a rectangular cross sectional configuration or a rearward facing wedge shaped cross section (Fig. 3b regarding pad 19 has rectangular cross section). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to specify the rectangular cross section compressible support of Shepherd on the flap of Fabry for the purpose of giving cushioning to a selected portion of the user's wrist when the wrap is engaged.
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. As to claim 6, the applicant argues that the lateral side has stitching and not .  

    PNG
    media_image1.png
    493
    829
    media_image1.png
    Greyscale
As to claim 10, the applicant argues there would be no motivation to modify the boxing glove of Georgick with the glove of Ballard.  The examiner disagrees as more dexterity may be desired for various fighting styles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765


/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                            

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732